Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected Notice of Allowance
The examiner has annotated the PTO-892 Notice of References cited with a correction, as requested by the Office.
Response to Amendment
The examiner acknowledges the amended response dated 1/15/2021. With the amendments, claims 1-13 remain pending.  Claims 12 and 13 have been added. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/2021, with respect to the original claims have been fully considered and are persuasive.  The rejections of 10/20/2020 has been withdrawn.  In view of the argument, the reasonable conclusion is that 1 is not anticipated by Okamura et al. JP 2017-207793. 
Allowable Subject Matter
Claims 1-5 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for 1, a motor comprising a stator, a rotor rotatable relative to the stator, a circuit board fixed to the stator, and a heat sink disposed on the circuit board, a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask.  
The key limitation is “a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask.”  Okamura teaches a motor with a circuit board, but in view of the applicant’s arguments, it is not confirmed by the specification that the key limitation is present.  As such, claim 1 is considered to be non-obvious with respect to the closest related prior art. 

The reasons for the allowance of claims 10 and 11 were made of record 
Claim 12 is allowable for a motor comprising 
a stator, 
a rotor rotatable relative to the stator, 
a circuit board fixed to the stator, and 
a heat sink disposed on the circuit board, 
a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask, 
wherein at least one capacitor and/or an inductor are mounted on the circuit board, one end of the at least one capacitor and/or the inductor is mounted to the circuit board, 
the other end of the at least one capacitor and/or the inductor extends into the stator and overlaps with stator windings in an axial direction.
Claim 12 is the subject matter of the original claim 6.  The reasons of allowability applied to the original claim 6 now applies as the reason for allowance of claim 12.
Claim 13 are allowable for dependence on the allowable independent claim 12 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 5, 2021